Citation Nr: 0818023	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for right ankle strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on periods of active duty to include from 
October 2003 to November 2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in North Little Rock, Arkansas, 
(hereinafter RO).  

In February 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  The competent medical evidence weighs against a 
conclusion that the veteran has tinnitus as a result of 
service. 

2.  In a statement received in February 2008, the veteran 
withdrew his appeal with respect to the claim for service 
connection for right ankle strain.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issue of entitlement to 
service connection for right ankle strain have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, in a letter dated 
in November 2005, the RO advised the claimant of the 
information necessary to substantiate the claim adjudicated 
herein.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told to provide any relevant evidence or 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements and evidence he presented.  The veteran has also 
been afforded VA examinations to determine if he has tinnitus 
as a result of service.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
resolution of the claim adjudicated herein that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated herein.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

A.  Tinnitus

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran contends, including in testimony at the February 
2008 hearing before the undersigned, that he suffers from 
tinnitus as a result of detonations of improvised explosive 
devices while he was on patrol in Iraq.  His DD Form 214 from 
his active duty from October 2003 to November 2004 indicates 
that he served in the United States Army as a combat engineer 
during this period, and the awards, decorations, and other 
information listed on this document reflects service in Iraq.  
A statement supporting this assertion was submitted in August 
2006 by an Army comrade who stated that he served with the 
veteran during the events in question.  When a wartime 
veteran alleges he suffers disability due to an injury 
incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, 
permitting the veteran's undocumented assertions regarding 
combat-related injuries to be accepted as true if consistent 
with the time, place and circumstances of such service.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  Given the above, the Board 
accepts as true the statements of the veteran with regard to 
the acoustic trauma from the asserted in-service explosion, 
as there is documentation of exposure to combat, and his 
statements are consistent with the nature of the described 
service in Iraq.   

The analysis required by 38 U.S.C.A. § 1154(b) applies only 
as to whether an injury or disease was incurred or aggravated 
at that time, i.e., in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting any current disability to service.  See Collette, 
Gregory, supra.  In this case, the veteran denied having 
tinnitus on his post deployment questionnaire and at a 
private medical examination within a year of service 
separation in March 2005.  Moreover, in November 2005, a VA 
examiner who was asked to clarify the record as to whether 
the veteran has tinnitus as a result of service concluded as 
follows: 

The evidence of record does not support 
the presence of the symptom of tinnitus 
after deployment or as recently as March 
2005.  Both the post deployment health 
questionnaire as well as the civilian 
hearing test form are negative for the 
symptom.  The documented evidence of 
record indicates that the symptom may 
have been acquired after March[] 2005.  
The evidence of record is that that 
tinnitus due to acoustic trauma while on 
active duty is less likely than not.  The 
evidence of record is that tinnitus is 
more likely than not due to noise 
exposure after service and not a 
consequence of acoustic trauma while in 
service.  

While the veteran disagrees with negative opinion set forth 
above, a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The Board has also considered the testimony from 
the veteran that he did not report having ringing in his ears 
at his post deployment examination to expedite his discharge 
from the military as well as his rationale for why the March 
2005 private audiologist's report did not reflect ringing 
ears.  Nonetheless, such contemporaneous statements of 
record, as opposed to his more recent assertions with regard 
to tinnitus, are more inherently credible and are of 
significant probative value.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  In making this determination, 
the Board recognizes the veteran's valorous service and the 
fact that the nature of his duties in Iraq must necessarily 
have included exposure to explosions.  However, the competent 
medical evidence of record simply weighs against a conclusion 
that he has tinnitus that is the result of service.  See 
Collette, Gregory, supra. 
In view of the foregoing, the Board finds that the probative 
value of the positive evidence represented by the lay 
assertions submitted by and on behalf of the veteran is 
outweighed by the negative evidence of record.  Therefore, a 
reasonable doubt is not raised in this case, and, the claim 
for service connection for tinnitus must be denied.  Gilbert, 
1 Vet. App. at 49.

B.  Right Ankle Strain

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The veteran in a statement received in February 
2008 withdrew his appeal with respect to the issue of 
entitlement to service connection for right ankle strain and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.   
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed.


ORDER 

Entitlement to service connection for tinnitus is denied. 

The claim for entitlement to service connection for right 
ankle strain is dismissed.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


